Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Request for Reconsideration dated November 3, 2022 is acknowledged.
Claims 15-19 and 21-24 are pending.
Claims 1-14 and 20 are cancelled.
Claims 15, 16 and 19 are currently amended.
Claims 23 and 24 are new.
Claim 22 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 15-19, 21, 23 and 24 as filed on November 3, 2022 are currently pending and under consideration.
This action is made FINAL.

Withdrawn Objections / Rejections
In view of the amendment of the abstract and the amendment of the specification, all previous objections to the specification are withdrawn.
In view of the amendment of the claims, all previous claim objections are withdrawn, and all previous claim rejections under 35 USC 102(a)(1) are withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Objections
Claims 15, 19, 23 and 24 are objected to because of the following informalities:  
Claims 15, 19, 23 and 24:  “a total volume” should recite “the total volume” because antecedent basis is implicit.
Claim 24:  “a content” should recite “the content” because antecedent basis is implicit.
Appropriate correction is required.

Maintained Grounds of Rejection / New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-19, 21, 23 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 15-19, 21, 23 and 24 recite(s) nature-based compositions comprising antimicrobial agents inclusive of fermentates.  The compositions may further comprise probiotics.  Probiotics encompass bacteria and fermentates encompass all of the natural byproducts thereof.  Claims 15, 19 and 23 further circumscribe the amount of the fermentate and the amount of the probiotic.  Claim 21 further recites essential oils or/and terpenes (which are components of essential oils).  Claim 24 further circumscribes the amount of the essential oils or/and terpenes. 
This judicial exception is not integrated into a practical application because the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements.  Therefore, claims 15-19, 21, 23 and 24 recite combinations of natural products and there is no evidence of record that the combinations possess any new structural or functional properties, e.g., that the claimed combination is more than the sum of its parts or is markedly different than what is found in nature.  In further support of this position, it is already known to the prior art that probiotic bacteria possess antimicrobial activity against pathogenic bacteria as evidenced at least by Baur et al. (US 8,685,389, of record) and by Schwenninger et al. (US 2005/0095318, of record), and it is already known to the prior art that fermentates possess antimicrobial activity as evidenced at least by Mygind et al. (US 2015/0045288, of record) and Burwell (US 2005/0238631, of record).
The rationale for this determination is explained below:  as per the Patent Subject Matter Eligibility Guidance and MPEP 2106.04(b)-(c), nature-based products that (i) are naturally occurring or (ii) are not naturally occurring but have characteristics that are not markedly different from a naturally occurring counterpart fall within an exception (law of nature or natural phenomena).  Compositions, or combinations of naturally occurring nature-based products, are not patent eligible even if the combination itself is not naturally occurring absent the presence of markedly different characteristics in structure, function and/or other properties.  Non-limiting examples of markedly different characteristics include biological or pharmacological functions or activities; chemical and physical properties; phenotype; and structure and form.  This conclusion finds support in Funk Brothers Seed Co. v Kalo Inoculant Co., 33 U.S. 127, 131 (1948) and is re-iterated in Myriad, 133 S.Ct. at 2117 which states that “the composition was not patent eligible because the patent holder did not alter the bacteria in any way."  See also Example 30 of the Life Sciences Examples of May 6, 2016 in which man-made mixtures/combinations of natural products present in prescribed amounts/ranges are deemed ineligible under the “product of nature" exception in view of Funk Brothers and in view of Myriad.  

Response to Arguments:  Claim Rejections - 35 USC § 101
Applicant’s arguments at pages 11-12 of the Remarks have been fully considered but they are not persuasive.  Applicant’s conclusion that the claims are not drawn to products of nature because the specific amount of fermentate imparts a markedly different function because there is a synbiotic relationship between the fermentate and the other antimicrobial agents is confusing because a synbiotic is a mixture of pro-/pre-biotics and the claims, at broadest, do not require such.  To the extent that Applicant’s conclusion may apply to claims 16-18, 23 and 24 which recite the specific amount of fermentate and probiotics, it is not seen how the reference to Examples 3-6 of the specification evidence a property commensurate with that which is claimed.  For example, Example 3 (pages 21-23) is drawn to the impact of 0.89% Bio Vida in a specific formulation.  In contrast, all pending claims are generically drawn to “fermentates” and “fermentates” are already known to the art to possess antimicrobial activity.  It cannot be credited that the specification evidences a markedly different function.  Therefore, the rejection is properly maintained in modified form as necessitated by Applicant’s amendments.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of 35 U.S.C. 112 (pre-AIA ).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 62/879,785, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for one or more claims of this application.  The prior-filed application does not disclose the generic compositions of claims 15-19, 21, 23 and 24, does not disclose the generic probiotic of claim 16, does not disclose all of the bacterial genera of claim 17, does not disclose the amounts / ranges of claims 15, 19 and 24, and does not disclose the generic compositions of claim 21.  
The disclosure of the prior-filed application, Application No. 62/851,477, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for one or more claims of this application.  The prior-filed application does not disclose the generic compositions of claims 15-19, 21, 23 and 24, does not disclose the amounts of claims 15, 19 and 24, and does not disclose the generic compositions of claim 21.  
The earliest date available to the pending claims is March 17, 2020.      

Response to Arguments:  Priority
Applicant’s arguments at pages 12-13 of the Remarks have been fully considered but they are not persuasive.  Applicant’s citation to pages 1-3 of the ‘477 document has been carefully considered, however, issue is not whether the documents disclose something falling within the breadth of the claims but rather whether the documents support the full breadth of the generic compositions claimed.  For purposes of the instant Office Action it is not seen where the full breadth of any of the pending claims are supported.  Nonetheless, the issue is substantially moot because all of the applied art antedates the potential priority dates.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15-17, 19, 21, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Baur et al. (US 8,685,389, published April 1, 2014, of record) in view of Herman “Antimicrobial ingredients as preservative booster and components of self-preserving cosmetic products,” Current Microbiology 76:744-754, 2019 (published online 12 April 2018), of record.
Baur teach compositions comprising bacterial agents selected from Lactobacillus, Micrococcus or Bifidobacterium (probiotics) which regulate the cutaneous ecosystem of mammals (title; abstract; column 2, lines 5-10; claims), as required by instant claim 17.  
Example 5 is drawn to a body lotion (cosmetic for application to skin) comprising inter alia 0.5 to 3% (effective amount) of a lyophylisate containing at least one bacterial strain chosen from Lactobacillus johnsonii (CNCM I-1225), Micrococcus varians (CNCM I-1 586 or CNCM I-1587) or Bifidobacterium animalis (ATCC 27536, Hansen); the lotion is made up with water, as required by instant claims 19 and 23.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 I.  
	Example 7 of Baur comprises inter alia 1% of L. johnsonni and further comprises 3% sweet almond oil (essential oil), as required by instant claims 21 and 24.
Baur teach the bacterial agents are extracts of bacterium or bacterium per se, generally an extract of a lactic acid bacterium or a lactic acid bacterium per se (abstract; paragraph bridging columns 1 and 2).  The compositions of Baur may further comprise inter alia preserving agents and antioxidants (column 5, lines 12-17; Example 5).  Baur further teach known chemical treatments against pathogens may be expensive and harmful to both the health and to the environment (column 1, “Background Art”).  
Baur do not teach about 0.75 to 4 % (w/v) fermentate as required by claim 15.
This deficiency is made up for in the teachings of Herman.
	Herman teaches cosmetic ingredients with antimicrobial activity as alternative for preservatives used in cosmetics (abstract).  Natural preservatives include essential oils (pages 747-749).  Microbial metabolites inclusive of ferment filtrates are also a source of antimicrobial agents; 2% of a root ferment filtrate is able to inhibit microbial growth (Table 2 at page 749; 
page 750).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute any of the natural preservatives taught by Herman inclusive of ferment filtrates for the preserving agents in the compositions of Baur because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  One of ordinary skill in the art would have been motivated to make the substitution because the preservatives taught by Herman are natural and because Baur, as a whole, is drawn to treatments which are neither harmful to health nor the environment.  It would have been obvious to one of ordinary skill in the art to employ the ferment filtrate preservative taught by Herman in an amount of about 2% in the compositions of Baur because Herman teach this amount is able to inhibit microbial growth.

Claims 15-19, 21, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Baur et al. (US 8,685,389, published April 1, 2014, of record) in view of Herman “Antimicrobial ingredients as preservative booster and components of self-preserving cosmetic products,” Current Microbiology 76:744-754, 2019 (published online 12 April 2018), of record, as applied to claims 15-17, 19, 21, 23 and 24 above, and further in view of Mohan (US 2011/0064777, published March 17, 2011, of record).
The teachings of Baur and Herman have been described supra.
They do not teach Bifidobacterium lactis as required by claim 18.
This deficiency is made up for in the teachings of Mohan.
Mohan teaches a microbiotic soap comprising natural bacteria inclusive of Bifidobacterium lactis; the bacteria cure infections of the skin upon application to the skin (title; abstract; paragraphs [0018]-[0019]; claims).
Regarding claim 19, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compositions of Baur to further comprise bacteria inclusive of Bifidobacterium lactis as taught by Mohan because such cure infections of the skin upon application to the skin.  There would be a reasonable expectation of success because Bifidobacterium lactis is a species of Bifidobacterium bacterial agents embraced by Baur and because Baur, as a whole, is drawn to treatments which regulate the cutaneous ecosystem of mammals.  

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s arguments at pages 14-17 of the Remarks have been fully considered but they are not persuasive.  Applicant’s citation to Li et al. (IDS reference filed March 17, 2020) as evidencing the antimicrobial activity of the microbial metabolites from Radish root described in Herman relates to salicylic acid and chloride derived from a petroleum based is not understood because the ferment disclosed in the review of Herman is a commercially available product that is based on an antimicrobial peptide (copy provided):

    PNG
    media_image1.png
    347
    666
    media_image1.png
    Greyscale

This aqueous ferment extract is expressly taught to no comprise additives:

    PNG
    media_image2.png
    271
    297
    media_image2.png
    Greyscale

To the extent that Li conclude the salicylic acid content and the didecyldimethylammonium salts isolated from commercial fermented radish kimchi are not products of fermentation does not mitigate the fact that the salicylic acid and the didecyldimethylammonium salts are part of the commercial fermented radish kimchi.  And the fermented product, as a whole, is a preservative.  Herman expressly cite to Li and further describe secondary metabolites (e.g., bacteriocins) produced by bacteria during fermentation.  As such, the ferment of the prior art falls within the scope of the generic fermentate claimed and the rejection is properly maintained in modified form as necessitated by Applicant’s amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	
	Florence et al. (US 2017/0020808) teach topical skin formulations comprising a ferment extract (title; abstract; claims; paragraph [0057]).
	Stiles et al. (US 2005/0153033) teach bacteria and their fermentate products as natural preservatives (title; abstract; claims). 
	Fregonese (US 6,270,811) teaches cosmetics comprising a base of microbial culture inclusive of fermented organic substances or an inactivated culture of bacteria of the genus Bifidobacterium or of bacteria related to this genus mixed with an essential oil (title; abstract; claims).
	Active Micro Technologies “Leucidal Liquid,” accessed 2022

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633